Citation Nr: 0318599	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  92-03 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of a left 
(minor) elbow fracture, with limitation of motion, status-
post open reduction and internal fixation, currently rated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Salari, Counsel
INTRODUCTION

The veteran had active duty service from April 1951 to April 
1954.

This appeal was initially before the Board of Veterans 
Appeals (Board) from a January 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The Board remanded this issue in May 
1993 March 1998, for accomplishment of further development.  
The case has been returned to the Board for further 
consideration.

In January 1994, the appellant raised the issue of 
entitlement to service connection for a dental disorder.  
Further, in May 1994, the appellant claimed entitlement to 
service connection for arthritis, sinusitis, headaches, and a 
gallbladder disorder.  These issues, however, are not 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate action.  

Finally, in statements dated December 15, 2001, and December 
18, 2002, it appears that the veteran may be raising still 
additional claims.  The RO should clarify precisely what the 
appellant is claiming and take any further necessary action.  


FINDING OF FACT

Residuals of a left elbow fracture are not manifested by 
ankylosis, by a limitation of flexion to 45 degrees, by a 
limitation of extension to 110 degrees, or by a false or a 
flail joint.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a left 
elbow fracture, with limitation of motion, status-post open 
reduction and internal fixation, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Codes 5010, 5206 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a change in the law during the pendency of the 
veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), the obligations of VA with respect to the 
duties to assist and notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These statutory and 
regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  

The Board notes that the RO has considered this claim under 
the new law.  It is specifically noted that a May 2002 
supplemental statements of the case notified the veteran of 
the provisions of the new law, and considered the claim in 
accordance with the applicable law and regulations.  In 
addition, it is noted that the statement and supplemental 
statements of the case, as well as various development 
letters, provided notice to the veteran of what the evidence 
of record, to include VA examinations, revealed and why the 
evidence was insufficient to grant the benefit sought on 
appeal.  A May 2002 letter specifically offered the appellant 
an opportunity to present additional pertinent evidence, but 
nothing was received.

Thus, the record indicates that the veteran was provided with 
notice of what VA has done with regard to his claim, notice 
of what he could do to help his claim, and notice of the 
reasons for the decision made.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  

The veteran is currently assigned a 30 percent rating for his 
left (minor) elbow disability under Diagnostic Codes (DC) 
5010-5206.  He also has been assigned a separate 10 percent 
rating for residuals of an ulnar nerve injury.  In order to 
receive a higher rating under DC 5206, left elbow flexion 
must be limited to 45 degrees or less.  A 40 percent rating 
may also be assigned under DC 5207 if there is limitation of 
extension to 110 degrees.  Other diagnostic codes which 
provide for higher ratings include DC 5205, which requires 
ankylosis of the elbow; DC 5210, which requires nonunion of 
the radius and ulna with flail false joint; and DC 5209, 
which requires flail joint.  

The medical evidence of record, to include x-ray studies and 
VA examination reports from October 1993 and September 1999, 
does not show evidence of ankylosis as the veteran can move 
his elbow joint, nonunion of the radius and ulna, or evidence 
of a flail joint.  Thus, a higher rating under Diagnostic 
Codes 5205, 5209, and 5210 is not warranted.

With regard to DC 5206, the Board notes that a September 1999 
VA joints examination showed that the veteran had flexion to 
145 degrees, and extension to 10 degrees.  The examiner noted 
the veteran's subjective complaints of weakness, pain, 
swelling, stiffness, and fatigability, among others.  
However, the examiner found that there was no additional 
functional limitation on use, and found no objective evidence 
of pain on motion.  The examiner specifically noted that the 
veteran had gouty arthritis and that he suffered from acute 
gouty attacks of the left elbow, which were not service 
related.  

The Board notes that an October 1993 VA bones examination 
reported contradictory ranges of motion, at one point 
indicating that the veteran had extension of 15-60 degrees, 
and at another point, indicating that he had 45 degrees of 
extension and 65 degrees of flexion.  Interestingly, an 
October 1993 VA neurological examination reported that there 
was no limitation of elbow flexion or extension.  As 
mentioned above, however, subsequent examination in 1999, 
which was conducted pursuant to the Board's remand requesting 
clarification, clarified the inconsistencies in the ranges of 
motion.  The ranges of motion reported in 1999, even if the 
veteran had pain, fatigability, weakness, etc., as a result 
of his service-connected left elbow disability, are more than 
adequately compensated by the 30 percent rating already 
assigned.  38 C.F.R. §§ 4.40, 4.45.  Accordingly, the claim 
is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An increased rating for a left (minor) elbow fracture, with 
limitation of motion, status-post open reduction and internal 
fixation, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

